Citation Nr: 1210439	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  

The Veteran requested a hearing before a Veterans Law Judge at the RO on his July 2009 substantive appeal.  In December 2009, he agreed to appear at a videoconference hearing.  A video hearing was scheduled for June 2011, but the Veteran canceled the hearing in February 2011 and indicated that he wanted his case sent immediately to the Board.  The Board finds that the request for a hearing has been withdrawn in accordance with 38 C.F.R. § 20.704(e) (2011).

In February 2011, the Veteran filed a new claim for entitlement to service connection for ischemic heart disease.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case to ensure the claims file contains the Veteran's complete records of VA treatment.  While the record currently contains some records of treatment from the Danville VA Medical Center (VAMC), these records only date from June 2005.  During a March 2007 audiology consultation, the VA audiologist noted that the Veteran was seen previously on March 18, 2001.  Statements made by the Veteran at the December 2001 VA appointment were also referenced by a VA examiner and formed part of the basis for the negative medical opinion provided in the May 2008 VA examination report.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, efforts must be made to obtain the Veteran's complete VA treatment records, including the report of the December 2001 audiology consultation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of treatment from the Danville VAMC, including the report of a December 18, 2001 audiological consultation.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



